—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Oshrin, J.), dated May 25, 1994, which granted the defendant’s motion for judgment upon a special jury verdict in its favor, and (2) a judgment of the same court, entered on August 4, 1994, dismissing the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
*350The appeal from, the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff brought this action to recover damages for breach of an alleged contract between the defendant and the plaintiff’s predecessor-in-interest for the sale of gasoline. In response to specific interrogatories submitted to it, the jury found that the defendant had entered into a contract to purchase gasoline from the plaintiff’s predecessor-in-interest. However, the jury also found that Joseph DiMauro had acted as a broker in the formation of the contract, that the defendant had relied upon DiMauro as the broker, and that DiMauro was also an undisclosed principal of the seller. By failing to disclose this interest, DiMauro and his company, Triad Petroleum, Inc. (hereinafter Triad), acting as a broker, had breached their duty of loyalty to the defendant, and the contract was rendered voidable (see, Wendt v Fischer, 243 NY 439).
The plaintiff seeks to vacate the jury verdict, insofar as it found that DiMauro and Triad had acted as a broker in the formation of this contract, owing a duty of loyalty to the defendant, and to dismiss the defendant’s disloyalty defense, arguing that the verdict was not supported by legally sufficient evidence. However, based upon the evidence presented at trial, it cannot be said that there is no valid line of reasoning and permissible inferences which could possibly lead rational people to the conclusion reached by the jury. Thus, the jury’s verdict is supported by legally sufficient evidence and will not be vacated (see, Mirand v City of New York, 84 NY2d 44, 48-49; Cohen v Hallmark Cards, 45 NY2d 493, 499). Moreover, it cannot be said that the jury could not have reached this verdict on any fair interpretation of the evidence. Therefore, the verdict will not be set aside as against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). Ritter, J. P., Thompson and Hart, JJ., concur.